Case 6:20-cv-00016-JCB-JDL Document 18 Filed 01/12/21 Page 1 of 4 PageID #: 863




                                  No. 6:20-cv-00016

                                 Jeremy Lee Davis,
                                      Plaintiff,
                                         v.
                                Commissioner, SSA,
                                     Defendant.


                                       ORDER

                 On January 13, 2020, plaintiff Jeremy Lee Davis filed a
            complaint seeking judicial review of the Social Security Com-
            missioner’s denial of his application for Social Security bene-
            fits. Doc. 1. The case was referred to United States Magistrate
            Judge John D. Love pursuant to 28 U.S.C. § 636. Doc. 3. On
            November 30, 2020, the magistrate judge issued a report and
            recommendation that the Commissioner’s decision should be
            affirmed, and the case should be dismissed with prejudice.
            Doc. 16. Plaintiff submitted timely objections on December 14,
            2020. See Doc. 17.
                 This court reviews the findings and conclusions of the
            magistrate judge de novo only if a party objects within 14
            days of service of the report and recommendation. Fed. R.
            Civ. P. 72(b). In conducting a de novo review, the court exam-
            ines the entire record and makes an independent assessment
            under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d
            1415, 1430 (5th Cir. 1996) (en banc) (cleaned up).
                 Plaintiff first objects that the magistrate judge misstated
            plaintiff’s position on appeal. Doc. 17 at 3. The magistrate
            judge stated that the plaintiff’s position was that the ALJ
            should have given controlling weight to the opinion of plain-
            tiff’s treating surgeon. Doc. 16 at 7-8. Based on this under-
            standing of plaintiff’s argument, the magistrate judge deter-
            mined that the ALJ did not err in affording the treating
Case 6:20-cv-00016-JCB-JDL Document 18 Filed 01/12/21 Page 2 of 4 PageID #: 864




            surgeon’s opinion only partial weight because the ALJ noted
            that the surgeon did not provide any explanation or evidence
            for his opinion and the record contained medical evidence
            that contradicted the surgeon’s opinion. Id. at 8-9.
                Plaintiff maintains that his position was that after refusing
            to give his treating surgeon’s opinion controlling weight, the
            ALJ was obligated to apply the criteria in § 404.1527 to weigh
            the opinion of the treating surgeon. Doc. 17 at 3. Plaintiff cites
            Beasley v. Barnhart, to support his argument that the ALJ was
            required to consider all the § 404.1527(d)(2) factors before re-
            jecting a treating source opinion. 191 F. App’x. 331 (5th Cir.
            2006). However, in Beasley, there was no countervailing med-
            ical evidence from a treating or examining source that sup-
            ported the ALJ's determination. See id.
                In this case, when he rejected the treating surgeon’s opin-
            ion, the ALJ cited to competing first-hand medical evidence
            from nurse practitioner Travis Squyres, which contradicted
            the surgeon's opinion. Tr. at 19-20. Accordingly, a detailed
            analysis of the factors was not required, and as the magistrate
            judge stated, the ALJ did not err in affording the treating sur-
            geon’s opinion only partial weight. See Newton v. Apfel, 209
            F.3d 448, 455-57 (5th Cir. 2000); see also Rollins v. Astrue, 464
            Fed. Appx. 353, 358 (5th Cir. 2012) (“Where there is reliable
            medical evidence from treating or examining physician that
            controverts the claimant's physician, the detailed inquiry of
            each factor in § 404.1527(d)(2) is unnecessary.”). Therefore,
            plaintiff’s objection is overruled.
                Plaintiff next objects to the finding that the nurse practi-
            tioner’s examination is contravening evidence. Doc. 17 at 4-5.
            Plaintiff argues that some of the nurse’s notes were consistent
            with the treating surgeon’s observations. Id. Though the ALJ
            did take notice of these similarities, he also stated that the
            nurse’s observations were unremarkable and ultimately at
            odds with the treating surgeon’s opinion. Tr. at 19-20. The ev-
            idence supports the ALJ’s weighing of the opinions and the
            court cannot reweigh the evidence, try the issue de novo, or


                                          -2-
Case 6:20-cv-00016-JCB-JDL Document 18 Filed 01/12/21 Page 3 of 4 PageID #: 865




            substitute its judgment on the ultimate issue of disability for
            that of the Commissioner. Williams v. Astrue, No. 4:11-cv-483,
            2013 WL 1282517, at *4 (E.D. Tex. Mar. 27, 2013) (citing New-
            ton, 209 F.3d at 452). This objection is overruled.
                Plaintiff’s third objection centers around the fact that the
            nurse practitioner’s contravening evidence occurred 18
            months after the treating surgeon expressed his opinion. Doc.
            17 at 5. Plaintiff argues that because of this gap in time the ALJ
            should have considered whether he was entitled to a closed
            period of disability. Id. In a case involving a closed period of
            disability, “the decision-maker determines that a new appli-
            cant for disability benefits was disabled for a finite period of
            time which started and stopped prior to the date of the deci-
            sion.” Waters v. Barnhart, 276 F.3d 716, 719 (5th Cir. 2002)
            (quoting Picket v. Bowen, 833 F.2d 288, 289 n.1 (11th Cir. 1987)).
                The Social Security Administration’s policy is to establish
            a closed period of disability where the evidence shows that a
            plaintiff was unable to engage in substantial gainful activity
            for a continuous period of 12 months. But the claimant is no
            longer disabled by the time a disability determination is
            made. 3 Soc. Sec. Law & Prac. § 39:64; see 42 U.S.C.
            § 416(i)(2)(D). To be awarded benefits under the Social Secu-
            rity Act, the plaintiff had the burden to show that he was dis-
            abled for a continuous period of 12 months on or before the
            date that the disability determination was made—August 12,
            2019. Tr. at 12. The ALJ’s decision is clear that the plaintiff had
            “not been under a disability, as defined in the Social Security
            Act, from May 7, 2015 through the date of this decision.” Tr.
            at 22. Reviewing the magistrate judge’s findings, the court
            finds that the magistrate judge correctly determined that this
            decision was supported by substantial evidence. Doc. 16 at 11.
            Therefore, plaintiff’s argument that the ALJ should consider
            whether he is entitled to benefits for a closed period of disa-
            bility is without merit. The objection is overruled.
                For the reasons stated above, plaintiff’s objections are
            overruled. Accordingly, the report and recommendation is


                                           -3-
Case 6:20-cv-00016-JCB-JDL Document 18 Filed 01/12/21 Page 4 of 4 PageID #: 866




            accepted. Plaintiff’s complaint (Doc. 1) is dismissed with
            prejudice.
                                 So ordered by the court on January 12, 2021.



                                               J. C AMPBELL B ARKER
                                             United States District Judge




                                          -4-
